Title: To Thomas Jefferson from George Clinton, 22 December 1803
From: Clinton, George
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  Albany 22d. December 1803
               
               I have lately read in a scurilous Pamphlet entitled “an examination of the various charges exhibited against Aaron Burr Esquire” &c, a Paragraph charging me with having expressed at a meeting held at his House in the Spring of 1800 Sentiments highly derogatory to your political Character and inconsistent with private Friendship—I am sensible of the impropriety of troubling you with Matters of a private Nature at a Time when your whole Attention must be employed in the important Duties of your Station; but the Object of that publication is such that I cannot reconcile it to my Feelings to delay declaring to you as I now do that it is a base and dishonorable Misrepresentation I shall however defer communicating a circumstantial detail of every Thing that passed at that Meeting ’till an Opportunity of more leisure—Considering that some of the Facts stated in the paragraph referred to are in direct Opposition to others advanced with equal boldness in the same Pamphlet, and that the whole of them stand contradicted by the uniform Tenor of my conduct—It might have been thought unnecessary to take this Notice of them, if a referrence had not been made for their Truth to a person whom I have mentioned to you since that Time in favourable Terms and as a Man of Integrity—Whether he has authorized this referrence I know not; but he has not yet disavowed it to me which if innocent I had a right to expect.
               I have indeed to regret that my Zeal for the public Interest led me on that Occasion into bad Company without suspecting that I was under the Roof of a corrupt Intriguer surrounded by his worthless Minions 
               With unabated Esteem & Respect I am yours sincerely
               
                  Geo: Clinton
               
            